 Case 3:20-cv-01599-G-BT Document 22 Filed 01/04/21          Page 1 of 1 PageID 135



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MONIQUE DEGENSTEIN,                        )
                                           )
             Plaintiff,                    )
                                           )
V.                                         )          CASE NO. 3:20-cv-1599-G-BT
                                           )
RENEE HALL, et al.,                        )
                                           )
             Defendants.                   )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Objections were filed. The District Court reviewed

those sections of the proposed findings, conclusions, and recommendation that were

objected to de novo and all other sections for plain error. After an independent

review, the Court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

       SO ORDERED.

January 4, 2021.




                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
